PER CURIAM.
We dismiss this appeal of two nonfinal orders rendered by the Judge of Compensation Claims on September 3, 2014, and September 23, 2014, respectively. Appellants challenge the nonfinal orders under Florida Rule of Appellate Procedure 9.180(b)(1)(A), which provides for appellate review of a nonfinal order adjudicating jurisdiction. Appellants, however, have failed to demonstrate that the September 23, 2014, order denying its motion to dismiss “adjudicates” jurisdiction, as the term is used in Rule 9.180(b)(1)(A). In the order, the JCC specifically declined to rule on the jurisdictional question raised in Appellants’ motion, based on a lack of evidence. The JCC advised Appellants to file an evidentiary motion supporting its allegations, and rather than doing so, Appellants filed this premature appeal. Appellant also failed to file a timely notice of appeal from the rendition of the September 3, 2014, order. Accordingly, we dismiss this appeal for lack of appellate jurisdiction.
LEWIS, C.J., BENTON and THOMAS, JJ., concur.